
	
		I
		112th CONGRESS
		1st Session
		H. R. 61
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to require Federal
		  employees to use coach-class air travel in the United States except in limited
		  circumstances, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Controlling Our Air-travel Costs at
			 Home Act of 2011 or the Coach Act of
			 2011.
		2.Travel
			 restriction
			(a)In
			 generalSubchapter I of
			 chapter 57 of title 5, United States Code, is amended by adding at the end the
			 following new section:
				
					5711.Domestic air
				travel restriction
						(a)An employee may only be reimbursed for the
				actual and necessary expenses of official air travel within the United States
				if such travel is coach-class, unless such travel is necessary to accommodate a
				disability or other special need.
						(b)If an employee is
				reimbursed in contravention of this section, the employee shall pay to the
				agency 75 percent of the amount reimbursed for such travel.
						(c)For purposes of
				this section, the term United States means the several States, the
				District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin
				Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
				Islands, and any other territory or possession of the United States, but does
				not include the Trust Territory of the Pacific
				Islands.
						.
			(b)Technical
			 amendmentThe analysis for chapter 57 of title 5, United States
			 Code, is amended by adding after the item relating to section 5710 the
			 following:
				
					
						5711. Domestic air travel
				restriction.
					
					.
			(c)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 travel taken after the date regulations are issued pursuant to section
			 3(b).
			3.Congressional
			 disapproval of domestic travel rules
			(a)Congressional
			 disapproval of rulesThe
			 Congress disapproves the following provisions of title 41, Code of Federal
			 Regulations, as such provisions apply to air travel within the United States
			 (as defined in section 5711 of title 5, United States Code, as added by section
			 2 of this Act), submitted by the General Services Administration relating to
			 Airline Accommodations, and such provisions shall have no force or
			 effect:
				(1)Section
			 301–10.122.
				(2)Paragraphs (a), (c), and (d) of sections
			 301–10.123.
				(3)Paragraphs (a),
			 (b), (d), (f), (h), and (j) of section 301–10.124.
				(b)Revision of
			 regulationsNot later than 90
			 days after the date of the enactment of this Act, the Administrator of General
			 Services shall issue regulations to revise sections 301–10.121 through
			 301–10.124 of title 41, Code of Federal Regulations, in accordance with this
			 Act and section 5711 of title 5, United States Code, as added by section 2 of
			 this Act.
			
